Citation Nr: 1403391	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits, to include special monthly pension (SMP).  


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had recognized active service from June 1946 to April 1949 with the Special or New Philippine Scouts.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the RO that denied entitlement to nonservice-connected pension benefits, to include SMP.  The appellant timely appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have qualifying service to establish basic eligibility for non-service-connected pension benefits, to include SMP. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for non-service-connected pension benefits, to include SMP, under the laws administered by the VA are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.40 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA should notify the claimant of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through May 2011 and August 2011 letters, the RO notified the appellant of the evidence needed to establish entitlement to nonservice-connected pension benefits, to include SMP.  These documents served to provide notice of the information and evidence needed to substantiate the claim. VA's letter notified the appellant of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) . There is no indication that any additional action is needed to comply with the duty to assist the appellant. 

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that reasonably would be likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Analysis

Pension is a benefit payable by VA to appellants of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such appellants.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

An appellant meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as an appellant of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "appellant" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a)-(b).  

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b) (emphasis added).  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) (emphasis added).  

Where a claim is based upon Philippine service, active service will be the period certified by the service department.  38 C.F.R. § 3.41(a).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  As noted above, the Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993).  

In this case, the evidence of record establishes that the appellant has recognized service in the Special or New Philippine Scouts from June 1946 to April 1949.  

Although the Board recognizes the appellant's service as a Philippine Scout enlisted under section 14, Pub. L. No. 190, 79th Congress (Act of October 6, 1945), such service is not qualifying service under Chapter 15, Title 38, U.S. Code, for an award of pension benefits based on nonservice-connected disability.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40.  Hence, the appellant lacks basic eligibility for an award of nonservice-connected pension benefits. 

Likewise, the appellant has also contended that he should be eligible for pension benefits because his current medical needs require the aid and attendance of another person.  The evidence establishes that the appellant resides in a nursing home. 

SMP for aid and attendance (A&A) or at the housebound (HB) rate is an additional rate of monetary benefits, over and above the rate paid for ordinary pension.  See 38 C.F.R. §§ 3.351 and 3.352.  A proper claimant for SMP is a wartime appellant held eligible for pension benefits.  38 C.F.R. § 3.351(a)(1). 

While the Board is sympathetic to the appellant's position in this case, the governing regulations on basic eligibility to receive nonservice-connected pension benefits are binding.  See 38 U.S.C.A. § 7104(c).  In this regard, the evidence shows that the appellant does not meet the legal criteria for basic eligibility for nonservice-connected pension benefits, to include SMP.  Thus, his claim is denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a nonservice-connected pension benefits, to include SMP, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


